PER CURIAM.
Appellant United States Fidelity & Guaranty Company (USF & G) appeals a summary judgment entered in favor of the movant, appellee Harvey Blum, in a declaratory judgment action. The action brought by appellee Blum sought a declaration as to the amount of Personal Injury Protection (PIP) benefits to which he was entitled under an automobile insurance policy issued to him by appellant. USF & G took the position that Blum was insured by it for $10,000 in PIP benefits, not $100,000, as claimed by Blum. The trial court held that Blum was entitled to PIP benefits in the amount sued for, less the $10,000 in benefits already paid to Blum by USF & G.
Because the record on appeal reveals that there exist genuine issues of material fact which have not been eliminated by the movant, we reverse the summary judgment and remand the cause for further proceedings.
Reversed and remanded.